DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 11/18/2022, in which: claims 1, 3 are amended, claims 4-5 remain as filed originally, claim 2 is cancelled and claims 6-10 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Chan (US 2016/0159471).

Regarding claim 1, Chan teaches an aircraft including an inclined rotor array, the aircraft comprising: a body (B); a plurality of arms (S, A) outwardly extending from the body (B); a plurality of rotors (R) arranged on the arms (S, A); and a controller (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) configured to control rotation speeds of the rotors (R), wherein the arms (S, A) extend
from the body (B) to be inclined outwardly and upwardly or outwardly and downwardly (Figs. 8B-F, 11B-E, 21A-D) such that the rotors (R) are inclined (wherein the rotors can be inclined individually or simultaneously), or the rotors (R) are arranged to be inclined (Figs. 8B-F, 11B-E, 21A-D) relative to the body (B) at a fixed angle (Fig. 16C, the pivot joint shown and disclosed has an internal locking mechanism that allows for set positions at several different angles which would provide a fixed orientation of the arms or rotors, said joint is incorporated throughout the figures on multiple different embodiments), and wherein the rotors (R) inclined relative to the body (B) are inclined based on a horizontal plane when the aircraft (V) lands and the rotors (R) are arranged on a first plane (Fig. 11G, left side rotors) and a second plane (Fig. 11G, right side rotors) at a fixed angle (Fig. 16C, the pivot joint shown and disclosed has an internal locking mechanism that allows for set positions at several different angles which would provide a fixed orientation of the arms or rotors) and wherein the rotors (R) include: a first rotor (R) disposed on the first plane (Fig. 11G, left side rotors); a second rotor (R) disposed on the first plane (Fig. 11G, left side rotors) and having a rotation axis parallel with a rotation axis of the first rotor (R); a third rotor (R) disposed on the second plane (Fig. 11G, right side rotors) and symmetrical to the second rotor (R) based on the body (B); and a fourth rotor (R) disposed on the second plane (Fig. 11G, right side rotors), having a rotation axis parallel with a rotation axis of the third rotor (R), and symmetrical to the first rotor (R) based on the body (B).

Regarding claim 5, Chan teaches wherein the arms (S, A) are individually extended and contracted relative to the body (B) such that a distance between each of the rotors (R) and the body (B) increases or decreases (wherein sleeve element S allows arm element A to extend outward from the body either upward or downward which increase the distance between each of the rotors R, Figs. 8B-F, 11B-E, 21A-D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0159471)

Regarding claims 3-4, Chan discloses the invention substantially as set forth above for claim 1, but does not expressly disclose the specifics of
 
    PNG
    media_image1.png
    39
    368
    media_image1.png
    Greyscale

However, Chan discloses an aircraft (B) with the same design configurations that allows for the reconfiguration settings of the rotors (R) based on the functions of the mission and flight conditions. The control system (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) monitors and controls the operational conditions of the aircraft (B) based on said mission and flight conditions and describes equations based on the reconfiguration settings of the rotors in paragraphs [0100]- [0101]. Paragraph [0106] further discloses the rotor rotational speed is reconfigurable by the subsystem of “configuration control” and would allow a change in the flight characteristics due to the changes in operating conditions.
Therefore, it would have been obvious for one of ordinary skill in the art to apply the equation as set forth above, as Chan has disclosed the structural configuration and outlined the reconfiguration settings of the rotors, arms, and booms. As such, the design incentives provided a reason to make an adaptation and the equation of the invention resulted from application of prior knowledge in a predictable manner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642